SCHEDULE 14A INFORMATION SCHEDULE 14A Proxy Statement Pursuant To Section 14(A) Of The Securities Exchange Act Of 1934 (Amendment No.) Filed by the Registrant [ ] Filed by a party other than the Registrant [X] Check the appropriate box: [X]Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) []Definitive Proxy Statement []Definitive Additional Materials []Soliciting Material under §240.14a–12 Context Capital Funds (Name of Registrant as Specified In Its Charter) Atlantic Fund Services (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. []Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 1)Title of each class of securities to which transaction applies: 2)Aggregate number of securities to which transaction applies: 3)Per unit price or other underlying value of transaction computedpursuant to Exchange Act Rule0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4)Proposed maximum aggregate value of transaction: 5)Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 240.0-11 and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1)Amount Previously Paid: 2)Form, Schedule or Registration Statement No.: 3)Filing Party: 4)Date Filed: CONTEXT CAPITAL FUNDS Context Alternative Strategies Fund Three Canal Plaza Portland, Maine 04101 IMPORTANT SHAREHOLDER INFORMATION July [], 2014 As a shareholder of Context Alternative Strategies Fund (the “Fund”), a series of Context Capital Funds (the “Trust”), we wish to inform you that the Board of Trustees of the Trust (the “Board”) has approved, subject to shareholder approval: (1) a new investment advisory agreement between Context Capital Advisers, LLC (the current adviser for the Fund) (“Context”) and the Trust, on behalf of the Fund, and (2) new investment sub-advisory agreements between Context and each of (a) Armory Funds, LLC, (b) Del Mar Asset Management, LP, (c) ESM Management LLC, (d) First Principles Capital Management, LLC, (e) Highland Capital Management, L.P., (f) Kellner Private Fund Management, LP, (g) Phineus Partners, L.P., and (h) Weatherbie Capital, LLC (each a current sub-adviser for the Fund). This solicitation is being made on the terms and subject to the conditions set forth in the accompanying Consent Solicitation Statement that describes each new investment advisory and sub-advisory agreement.Also enclosed you will find your written consent card.Please complete, date and sign the written consent card and return it to the Assistant Secretary of the Trust by [_:] p.m., Eastern standard time, on July [], 2014. The Board recommends that all shareholders of the Fund CONSENT to the new investment advisory and sub-advisory agreements. CONTEXT CAPITAL FUNDS Context Alternative Strategies Fund Three Canal Plaza Portland, Maine 04101 NOTICE OF SOLICITATION OF CONSENTS To the Shareholders of Context Alternative Strategies Fund (the “Fund”): This Notice of Solicitation of Consents and accompanying Consent Solicitation Statement are being furnished to you by Context Capital Funds (the “Trust”) in connection with the solicitation, on behalf of the Trust’s Board of Trustees (the “Board”), of written consents from the holders of the outstanding shares of the Fund to take actions that require shareholder approval. The Board is requesting that the shareholders of the Fund approve (1) a new investment advisory agreement between Context Capital Advisers, LLC (the current adviser for the Fund) (“Context”) and the Trust, on behalf of the Fund, and (2) new investment sub-advisory agreements between Context and each of (a) Armory Funds, LLC, (b) Del Mar Asset Management, LP, (c) ESM Management LLC, (d) First Principles Capital Management, LLC, (e) Highland Capital Management, L.P., (f) Kellner Private Fund Management, LP, (g) Phineus Partners, L.P., and (h) Weatherbie Capital, LLC (each a current sub-adviser for the Fund). Please complete, date and sign the enclosed written consent card and return it to the Assistant Secretary of the Trust.To be counted, a shareholder’s properly completed written consent card must be received at or before the earlier of [_:] p.m., Eastern standard time, on July [], 2014 or the date that Requisite Consent (as defined in the Consent Solicitation Statement) is received, subject to extension by the Board. The Board recommends that all shareholders of the Fund CONSENT to the new investment advisory and sub-advisory agreements.You can do so by marking the boxes entitled “CONSENT” with respect to the proposal on the enclosed written consent card.If you do not return the enclosed written consent card, one or more of the proposed investment advisory agreements may not take effect.If you sign and send in the written consent card but do not indicate that you consent to one or more of the new investment advisory agreements, we will treat this as a consent to the approval of such investment advisory agreement(s).Consents may be revoked by shareholders at any time prior to the deadline for the receipt of written consents of the holders of a majority of the outstanding shares of the Fund entitled to act. By Order of the Board of Trustees, Stephen J. Kneeley President and Principal Executive Officer July [], 2014 Table Of Contents Page Introduction 1 Required Vote 2 How to Submit Consents 2 Expiration Date of Solicitation 2 Revocation of Consents 2 The Proposals 3 Additional Information about the Fund 14 Record Shareholders 16 Beneficial Ownership of Management and Principal Shareholders 16 Exhibit A: Form of new Investment Advisory Agreement between Context Capital Advisers, LLC (“Context”) and Context Capital Funds A-1 Exhibit B: Form of new Sub-Advisory Agreement between Context and Armory Funds, LLC B-1 Exhibit C: Form of new Sub-Advisory Agreement between Context and Del Mar Asset Management, LP C-1 Exhibit D: Form of new Sub-Advisory Agreement between Context and ESM Management LLC D-1 Exhibit E: Form of new Sub-Advisory Agreement between Context and First Principles Capital Management, LLC E-1 Exhibit F: Form of new Sub-Advisory Agreement between Context and Highland Capital Management, L.P.
